Title: Warrant for Delivery of Louisiana Stock , 16 January 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                    To Albert Gallatin, Secretary of the Treasury
                                of the United States.
               
               Whereas by an Act, passed the tenth day of November, in the year one thousand eight hundred and three, entitled “An Act authorizing the creation of a stock to the amount of eleven millions two hundred and fifty thousand dollars for the purpose of carrying into effect the Convention of the 30th. of April one thousand eight hundred and three, between the United States of America, and the French Republic; and making provision for the payment of the same”; it is, among other things, enacted “That for the purpose of carrying into effect the Convention of the thirtieth day of April 1803 between the United States of America and the French Republic, the Secretary of the Treasury be, and he is hereby, authorized to cause to be constituted Certificates of stock signed by the Register of the Treasury in favor of the French Republic or of it’s Assignees, for the sum of Eleven Millions two hundred and fifty thousand dollars, bearing an interest of six per centum per annum, from the time when possession of Louisiana shall have been obtained in conformity with the Treaty of the thirtieth day of April 1803, between the United States of America and the French Republic, and in other respects comformable with the tenor of the Convention aforesaid; And the President of the United States is authorized to cause the said Certificates of Stock to be delivered to the Government of France, or to such Person or Persons as shall be authorized to receive them, in three months at most after the exchange of ratifications of the Treaty aforesaid and after Louisiana shall be taken possession of in the name of the Government of the United States”—Now therefore Be it Known, that, I, Thomas Jefferson, President of the United States of America, by virtue of the power in me vested by the Act before recited, Do hereby authorize and require you, Albert Gallatin, Secretary of the Treasury, to cause to be delivered to the Government of France, or to such person or persons as have been authorized to receive the same, the Certificates of Stock which have been constituted in conformity with the Convention of the thirtieth day of April 1803, between the United States of America and the French Republic—: And for so doing this shall be your sufficient Warrant.
               In Testimony whereof, I have hereunto subscribed my hand at the City of Washington the sixteenth day of January one thousand eight hundred and four
               
                  Th: Jefferson
               
            